Citation Nr: 0907214	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.

2.	Entitlement to specially adapted housing or a home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	The Veteran has not asserted that he is blind or that his 
visual acuity in both eyes is permanently impaired or 5/200 
or less as a result of a service-connected disability; the 
Veteran does not have ankylosis of one or both knees or one 
or both hips, or loss of use of either hand or either foot as 
a result of a service-connected disability.

2.	The Veteran's service-connected disabilities do not result 
in the loss of use of both lower extremities, the loss of use 
of a lower and a upper extremity, or the loss of use of a 
lower extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of a 
wheelchair.


CONCLUSIONS OF LAW

1.	The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment or 
adaptive equipment only have not been met. 38 U.S.C.A. 
§§ 3901, 3902, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.808 (2008).

2.	The criteria for specially adapted housing assistance or a 
special home adaptation grant have not been met. 38 U.S.C.A. 
§§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All appropriate notice and development has been undertaken.  
Two different letters sent in October 2006 provided notice of 
the pertinent criteria and the evidence needed.  These 
letters also indicated which party was responsible for 
gathering or identifying which evidence.  All pertinent 
documents have been obtained.  Further development and/or 
notice are not indicated.

The Veteran is seeking financial assistance with the purchase 
of an automobile with adaptive equipment that will aid him in 
functioning with his service connected disabilities.  In 
addition, he seeks specially adapted housing assistance or a 
special home adaptation grant, which he asserts is need to 
renovate his house.  He has stated that his service connected 
disorders make it impossible for him to complete any repair 
work that needs to be done on his house.  He points out that 
he has service-connected disabilities to both sides of his 
body, and that he has arthritis of his spine that requires 
the use of a cane.  The Board has reviewed the evidence of 
record, including the results of VA compensation examinations 
and VA outpatient treatment records, and can find no basis 
for an award of any of the claimed benefits.  In this regard, 
it is noted that these benefits require levels of disability 
particularly in regard to loss of use of either upper or 
lower extremities or blindness.  The Veteran has not 
approached these levels of disability.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the Veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses. For entitlement to assistance 
in the purchase of adaptive equipment only, the Veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips. 38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a Veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the Veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the Veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the Veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands. This assistance will not 
be available to any Veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
Veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 
2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable  prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of  
grasping, manipulation, etc., in the case of the hand, or of 
balance and  propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  (a) Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 31/2 inches 
(8.9 cms.) or more, will be taken as loss of use of the hand 
or foot involved.  (b) Complete paralysis of the external 
popliteal nerve (common  peroneal) and consequent, footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 4.63.  

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), rated 50 percent disabling; the 
residuals of an injury of the left shoulder, with 
degenerative arthritis, rated 20 percent disabling; the 
residuals of an injury of the right shoulder, with 
degenerative arthritis, rated 10 percent disabling; and the 
residuals of a fracture of the fifth metacarpal of the right 
hand, rated 10 percent disabling.  The Veteran's combined 
evaluated is 70 percent, with the Veteran having been awarded 
a total rating by reason of individual unemployability.  

Under the regulations outlined above, for any of the claimed 
benefits, the Veteran would have to have demonstrated loss of 
use of his at least some of his upper or lower extremities, 
blindness, or vision of only 5/200 or 20/200 in both eyes, or 
unfavorable ankylosis of the knees or hips.  While the 
service connected disorders of his hand and shoulders have 
reportedly caused him significant disability, they do not 
approach loss of use of any of these extremities.  The 
medical records on file reveal movement of all the effected 
extremities.  The Veteran has not alleged that he is blind or 
has visual loss to the required extent.  In fact, his major 
disability, PTSD, does not have bearing on any of the 
criteria utilized for special adapted automobile equipment or 
housing adaptations.  Under these circumstances, the claims 
must be denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, is denied.

Entitlement to specially adapted housing and housing 
assistance is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


